United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Flushing, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1158
Issued: June 22, 2010

Oral Argument May 20, 2010

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 30, 2009 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs’ dated July 16, 2008 and January 29, 2009. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.1
ISSUES
The issues are: (1) whether appellant sustained a recurrence of her accepted right
shoulder condition; and (2) whether the Office properly refused to reopen her case for
reconsideration under 5 U.S.C. § 8128.

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
This is the second appeal before the Board. Appellant’s occupational disease claim,
File No. xxxxxx964, was accepted for a left inguinal hernia by aggravation. She stopped work
on May 27, 2002 and returned to full duty on October 1, 2002. On October 8, 2003 appellant
filed a claim, File No. xxxxxx862, that was accepted for a right groin sprain and a recurrence of
disability commencing October 22 to November 3, 2003. On September 16, 2004 appellant filed
a Form CA-2a claim for a recurrence of disability beginning September 11, 2004. The Office
accepted this claim, File No. xxxxxx398, for right abdominal strain. It subsequently accepted
two additional claims for right groin sprain and for resolved right-sided abdominal strain. The
claims were subsequently consolidated.
In a September 23, 2004 report, Dr. Lawrence E. Miller, an osteopath, stated that
appellant was capable of working full time, for eight hours per day. He outlined restrictions of
no lifting, pulling or pushing exceeding 15 pounds, on a nonrepetitive basis.
On November 27, 2004 appellant accepted a modified job as a mail handler for eight
hours a day. The job involved pulling mail on conveyor belts, preparing meter mail on carts and
hand canceling mail. It required standing from four to six hours and sitting for two to four hours.
Appellant returned to work as a modified mail handler for six hours on Friday,
November 27, 2004. However, on December 15, 2004 she filed a Form CA-2a claim for
recurrence of disability as of November 29, 2004 which indicated that she returned to work for
only one day. On the form, appellant stated that she attempted to return to work as a modified
mail handler but was unable to perform her duties due to pain and discomfort caused by her
accepted left abdominal condition. The employing establishment indicated that she worked on a
conveyor belt with a foot cushion rug. Appellant’s job required no lifting or pushing and that she
was given a safety chair, in accordance with her limitations. The employing establishment stated
that her work entailed simple hand grasping, placing mail in a tray or hamper weighing two to
six ounces. It asserted that it had provided appellant with the lightest work it had available.
In reports dated November 30 and December 3, 2004, Dr. Jorge Orellana, Board-certified
in family medicine, stated that appellant was unable to perform her work duties from
November 30 to December 6, 2004 due to left-sided abdominal pain.
Appellant submitted a statement in support of her claim. She noted that her limited-duty
assignment required her to prepare magazines on a belt, cull magazines from the belt, and then
turn around and lift the magazines from the belt to a cart placed four feet to her rear. Appellant
asserted that this action resulted in a turning, twisting motion, a repetitive action occurring about
20 times per minute, which she performed continuously for an eight-hour shift. She alleged that,
after about 20 minutes, she felt a sharp pain in her groin area and around the right side of her
abdomen.
A statement of accepted facts dated July 3, 2006 indicates that appellant filed an
additional claim for a recurrence on February 20, 2005.
In an April 14, 2005 report, Dr. Orellana noted that he had examined appellant on
December 3, 2004, January 20 and March 11, 2005 for dull abdominal pain which rated 4 to 5 on

2

a scale of 1 to 10. The pain radiated to the right inguinal area. Dr. Orellana diagnosed chronic
abdominal wall muscle pain and opined that appellant was able to work full time with
restrictions on lifting, pulling or pushing more than 10 pounds, on a nonrepetitive basis only.
The employing establishment submitted a May 2, 2005 statement which controverted
appellant’s description of her work duties. It stated:
“In regards to the statement given by [appellant], her statement is not completely
accurate. When prepping flats she was working off a conveyor belt which was
loaded by someone else and the bundles she was prepping were less than 5 to 10
pounds. No bending was needed since the belt is waist high. The process of
prepping flats consisted of cutting the plastic straps or wrapping on the bundle
and placing the bundle into an Ergo cart. To place the bundle into the Ergo cart
the employee must turn around put the bundle in, not twisting since the Ergo cart
is directly behind the employee. Although the employee works eight hours a day
there are two breaks and a lunch.... The job offer was well within [appellant’s]
job limits of no bending, no twisting, no standing more than two hours, [and] no
lifting more than 10 pounds. In addition, although the process of prepping flats is
repetitive in nature it does not consist of continuous repetitive motion by the
employee.”
In a telephone memorandum dated May 16, 2005, the Office noted that appellant advised
that she had been out of work since February 2005 and had submitted another Form CA-2a
claiming a recurrence of disability on or about January 26, 2005.
In order to determine appellant’s current condition and work capacity, the Office referred
her to Dr. Robert Israel, a Board-certified orthopedic surgeon, for a second opinion examination.
In a July 8, 2005 report, Dr. Israel diagnosed a resolved abdominal sprain. He stated:
“Based on my examination and an orthopedic point of view, [appellant] has no
causally[-]related disability as a result of the accident of record. The claimant can
work and return to her date[-]of[-]injury job and resume her [daily] pre-accident
activities ... without restrictions. Prognosis in this case is good.
“[Appellant] does not require any further orthopedic or physical therapy
treatment. No further treatment would be reasonable or necessary. It is my
opinion that there is no objective evidence of a need for diagnostic testing,
durable medical equipment, household help or transportation services. It is my
clinical opinion, the claimant has fully recovered from any effect of the jobrelated injury that occurred on September 11, 2004.”
An August 11, 2005 Office memorandum noted that appellant attempted to resume light
duty on February 5, 2005 for four hours a day, but had not worked since February 2005. The
Office also stated that “[h]er current medical [records] indicate that she cannot do anything
repetitive and there is no work available with those restrictions.”

3

In an August 5, 2005 handwritten statement, appellant asserted:
“The job position that the postal service had offered me ... required me to lift,
push and pull under 10 pounds, but has a repetitive motion that makes me pain in
the abdomin (sic). Although I complained, the postal service kept giving me the
same job duties. Therefore, the postal service has not accommodated me within
all limitation and restrictions as specified by my treating physicians.”
On August 3, 2005 Dr. Orellana reiterated appellant’s restrictions of no lifting, pulling or
pushing more than 10 pounds, on a nonrepetitive basis only.
By decision dated September 20, 2005, the Office found that appellant failed to establish
a recurrence of disability for the periods beginning November 29, 2004 and February 20, 2005.
In memoranda dated February 9 and 16, 2006, the Office noted that it had informed
appellant on February 7 and 16, 2006 that she had pending recurrence of disability claims at the
time her employer was offering modified duty. It stated that, if her recurrence claim was not
accepted for a worsening of her condition, she would not be paid compensation regardless of the
job offer. If the recurrence claim was accepted, appellant would be compensated for wage loss.
Thus, the job offer would not be at issue until the recurrence was adjudicated.
By decision dated May 2, 2006, the Office terminated compensation benefits based on
appellant’s refusal to accept a suitable job offer.
In a March 26, 2008 order,2 the Board set aside the May 2, 2006 Office termination
decision. It noted that appellant had outstanding claims for recurrences of disability. The record
did not contain a copy of the alleged January 26 and/or February 20, 2005 recurrences, although
these claims were referenced in Office memoranda dated May 16, 2005 and July 3, 2006. The
Board found that the Office should have adjudicated the recurrence claims and not have
proceeded with the May 2, 2006 termination decision. The Board directed the Office to conduct
a search of its records and locate the forms which appellant purportedly filed in January or
February 2005, together with any evidence she may have submitted in support of her claim, and
determine the periods from January 2005 to May 2006 in which appellant was working and not
working. The Board instructed the Office to adjudicate appellant’s claim in accordance with
Terry Hedman.3
By decision dated July 16, 2008, the Office found that appellant did not sustain a
recurrence of disability as of January 26, 2005. It had searched its records but found no claims
from appellant pertaining to this date. The Office reissued the September 20, 2005 decision
which denied compensation for the periods beginning November 29, 2004 and
February 20, 2005.

2

Docket No. 07-1068 (issued March 26, 2008).

3

38 ECAB 222 (1986).

4

On November 12, 2008 appellant requested reconsideration. She did not submit any
additional evidence in support of her request.
By decision dated January 29, 2009, the Office denied appellant’s application for review
on the grounds that it did not raise any substantive legal questions or include new and relevant
evidence sufficient to require the Office to review its prior decision.
LEGAL PRECEDENT -- ISSUE 1
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence establishes
that light duty can be performed, the employee has the burden to establish by the weight of the
reliable, probative and substantial evidence a recurrence of total disability. As part of this
burden, the employee must show either a change in the nature and extent of the injury-related
condition, or a change in the nature and extent of the light-duty requirements.4
Where appellant claims a recurrence of disability due to an accepted employment-related
injury, she has the burden of establishing by the weight of the substantial, reliable and probative
evidence that the subsequent disability for which she claims compensation is causally related to
the accepted injury. In addition, medical evidence of bridging symptoms between the recurrence
and the accepted injury must support the physician’s conclusion of a causal relationship.5
ANALYSIS -- ISSUE 1
The record does not contain any medical opinion establishing a change in the nature and
extent of appellant’s injury-related condition. Appellant has failed to submit a rationalized or
probative medical report which relates her disability from November 27, 2004 to February 5,
2005 to her employment injury. For this reason, she has not discharged her burden of proof to
establish her claim that she sustained a recurrence of disability as a result of her accepted
employment injury.
Appellant has failed to submit contemporaneous medical evidence indicating that she was
not capable of performing modified work offered by the employing establishment throughout the
period November 27, 2004 to February 20, 2005. Dr. Miller found in a September 23, 2004
report that appellant was capable of working full time, for eight hours per day, with restrictions
of no lifting, pulling or pushing exceeding 15 pounds, on a nonrepetitive basis. On
November 27, 2004 appellant accepted a modified-duty job within these restrictions as a mail
handler. She apparently worked six hours that day, and did not return to work until
February 5, 2005. On or about February 20, 2005 appellant again stopped work. There is
insufficient evidence of record to support her assertions that her absences from work, during any
of the claimed periods, were causally related to her accepted conditions. The only medical report
4

Id.

5

For the importance of bridging information in establishing a claim for a recurrence of disability, see Robert H.
St. Onge, 43 ECAB 1169 (1992); Shirloyn J. Holmes, 39 ECAB 938 (1988); Richard McBride, 37 ECAB
738 (1986).

5

pertaining to this period is the April 14, 2005 report of Dr. Orellana, who advised that appellant
demonstrated moderate abdominal and inguinal pain on December 3, 2004, January 20 and
March 11, 2005, but was able to work full time within her prescribed restrictions. In a July 8,
2005 report, Dr. Israel found that she had no disability related to her accepted conditions and
advised that she had fully recovered from her work injuries. Accordingly, the medical evidence
contemporaneous to the periods of claimed disability do not establish that appellant was disabled
on or after November 27, 2004 due to her accepted abdominal, inguinal and groin conditions.
Appellant failed to provide sufficient medical evidence to support of her claim that she was
disabled. The medical reports do not establish a worsening of her accepted conditions.6
The Board finds that the evidence also fails to establish that there was a change in the
nature and extent of appellant’s limited-duty assignment such that she no longer was physically
able to perform the requirements of her modified position. Appellant first accepted a position as
a modified mail hander within her restrictions on November 27, 2004. She went back off work
on February 5, 2005. Appellant argued to the Board that she filed a claim for a recurrence on
January 26, 2005; however, the Office and employing establishment searched their records and
found nothing to establish this assertion. The record reflects that she has not worked since
February 20, 2005, despite evidence indicating that the employing establishment offered her
work within her physical restrictions throughout the periods for which she claimed disability.
Appellant has failed to establish that she stopped working because there had been a change in the
nature and extent of her limited-duty assignment such that she no longer was physically able to
perform the requirements of her light-duty job. The Board will affirm the July 16, 2008 Office
decision.
LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by constituting
relevant and pertinent evidence not previously considered by the Office.7 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.8
ANALYSIS -- ISSUE 2
In the present case, appellant did not establish that the Office erroneously applied or
interpreted a specific point of law; she did not advance a relevant legal argument not previously
considered by the Office; and she has not submitted any relevant or pertinent evidence not
previously considered. Her reconsideration request was not accompanied by any evidence to
show that the Office erroneously applied or interpreted a point of law nor did it advance a point

6

William C. Thomas, 45 ECAB 591 (1994).

7

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

8

Howard A. Williams, 45 ECAB 853 (1994).

6

of law or fact not previously considered by the Office. The Office did not abuse its discretion in
refusing to reopen appellant’s claim for a review on the merits.9
CONCLUSION
The Board finds that appellant has not met her burden to establish that she was entitled to
compensation for a recurrence of disability from January 25 to February 5, 2005 causally related
to her accepted abdominal, inguinal and groin conditions. The Board finds that the Office
properly refused to reopen appellant’s case for reconsideration on the merits of her claim under
5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the January 29, 2009 and July 16, 2008 decisions
of the Office of Workers’ Compensation Programs be affirmed.
Issued: June 22, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

The Board notes that appellant submitted additional evidence to the record following the July 16, 2008 Office
decision. The Board’s jurisdiction is limited to a review of evidence which was before the Office at the time of its
final review. 20 C.F.R. § 501(c).

7

